Opinión concurrente del
Juez Asociado Sr. Negrón Fernández
en la cual concurren los Jueces Asociados Sres. Marrero y Pérez Pimentel.
La cuestión a resolver en este recurso es precisamente la que dejamos pendiente de consideración en el caso de Blanco v. Tribl. de Contribuciones, 72 D.P.R. 855, (1) 860: Si una sucesión, como tal, tiene derecho a deducir de los ingresos ha-bidos durante el período de la administración o liquidación de los bienes relictos al fallecimiento del causante, el pago hecho por concepto de la contribución de herencia impuesta a los herederos.
Establecido en este caso el hecho de que la contribución sobre herencia fué pagada por la Sucn. Tristón L. Luchetti Acosta de los fondos que por concepto de rentas de los bienes relictos tuvo dicha Sucesión durante el período de su admi-nistración y liquidación, así como el hecho de que la planilla de contribución sobre ingresos correspondiente a su año con-tributivo fué rendida por la Sucesión sobre los ingresos reci-*144bidos en dicho año, convenimos con la peticionaria y con el tribunal a quo en que aquella tenía derecho a deducir, de su ingreso bruto para el año contributivo 1946-47, la contribu-ción que sobre la herencia indivisa del causante pagó al Te-soro Público.
Las sucesiones, en virtud de la sec. 20(a) (3) de la Ley de Contribuciones sobre Ingresos de 1924, según enmendada —que es la ley aplicable — vienen obligadas a declarar los in-gresos recibidos durante el período de la administración o li-quidación de los bienes de las personas fallecidas, debiendo computarse su ingreso neto, conforme a la see. 20(6), “de la misma manera y sobre la misma base dispuesta en la sección 14”, con algunas excepciones aquí no pertinentes. Una su-cesión, es por lo tanto, para los efectos de dicha ley, un “con-tribuyente”, término éste que según la see. 2 (a) (9), significa “cualquier persona sujeta a contribución impuesta por esta Ley”. El término “persona” según la sec. 2(a) (l),1 signi-fica “un individuo, un fideicomiso o sucesión, una sociedad civil o mercantil, industrial o agrícola o una corporación”. (Bastardilla nuestra.)
La sucesión, como persona jurídica, no existe en nuestro derecho civil, Sucn. Belaval v. Acosía, 64 D.P.R. 109, pero sí existe como “persona” en nuestro derecho contributivo. La personalidad contributiva que le da la ley, dimana precisa-mente del estado indiviso de la herencia durante su adminis-tración y liquidación. Esta es una realidad del derecho civil que la ley contributiva afronta para hacer tributar, fuera de las manos de los herederos, los ingresos que pertenecen a és-tos desde la muerte del causante, pero de los que aún no pueden disponer.
Reconocida por la propia ley la personalidad de una su-cesión como sujeto del derecho contributivo, y dispuesto, como hemos visto por la see. 20(6) que su ingreso neto, a los fines de dicha ley, será computado de la misma manera y sobre la misma base dispuesta en la sec. 14 para computar el ingreso neto de individuos, o sea, “el ingreso bruto según se define *145en la sección 15, menos las deducciones admitidas por las secciones 16 y 9”, forzoso es concluir que tiene derecho a de-ducir, de su ingreso bruto, la contribución de herencia pagada dentro del año contributivo, pues ésta es una contribución y la misma no está excluida de entre las deducciones admi-tidas por la sec. 16 (a) (3) de la ley (2) a los individuos, y por ende, a las sucesiones. State ex rel Davis v. State Bd. of Equalization (Mont. 1937) 64 P.2d 1057, 108 A.L.R. 1397, 1401.
Si bien la contribución de herencia recae sobre los here-deros (3) — art. 2, Ley 99 de 29 de agosto de 1925, según en-mendada, también aplicable a este caso — aunque los adminis-tradores, albaceas, fideicomisarios u otras personas que ad-ministren los bienes sujetos al pago de dicha contribución son responsables por dichas contribuciones — artículo 9 — es lo cierto que en la esfera en que se desenvuelve la obligación de estos últimos en cuanto a su responsabilidad legal de hacer el pago, y las consecuencias que la .propia ley establece en cuanto a la recepción y disfrute de los bienes, por los here-deros, el pago de la contribución de herencia hecho de los fondos indivisos de la Sucesión. — rentas producidas por los bienes relictos — aun cuando se entienda con relación a una obligación impuesta por ley directamente a los herederos, no deja de constituir también el descargue de una obligación legal del administrador, y una vez hecho por éste, debe bene-ficiar a la Sucesión, como entidad contributiva que viene obli-*146gada a declarar los ingresos pertenecientes a los herederos, recibidos por ella durante dicho período.
La sec. 16(a) (3) autoriza la deducción de las contribu-ciones pagadas o vencidas dentro del año contributivo, sin condición alguna. Aunque la regla general es que dichas con-tribuciones deben constituir una responsabilidad del contri-buyente que las paga, y que cuando se asume voluntaria-mente el pago de una contribución que constituye una res-ponsabilidad contributiva de otra persona, dicho pago no da origen a deducción alguna, 5 Mertens, Law of Federal Income Taxation, sec. 27.02, pág. 6 y 7, es parte de esa regla también que la responsabilidad personal no siempre es un requisito para conceder la deducción por dicho pago. 5 Mer-tens, ob. y sec. cit., pág. 8, n. 26. Aquí, la responsabilidad contributiva (contribución de herencia) se impone a una persona (heredero) y la propia ley, en la alternativa, permite — ■ más bien exige — su pago por otra (sucesión), con quien la primera tiene un vínculo jurídico en virtud del cual es que adquiere la última su personalidad contributiva. Este es un caso típico para aplicar la regla en su expresión de que la au-sencia del requisito de la responsabilidad personal no impide la deducción por la que hace el pago.
El criterio que debe regir en cuanto al derecho de una sucesión a deducir, del ingreso bruto declarado en su planilla de ingresos, la contribución de herencia satisfecha, no es el de que la contribución no se le impone a ella y sí a los here-deros, sino el nexo jurídico inherente que existe entre la en-tidad contributiva sucesión y los herederos que la constituyen, con relación al estado de comunidad transitoria en que el pago forzoso de la contribución de herencia se verifica, y el idén-tico estado de comunidad en que la deducción se reclama al cumplir la sucesión, como entidad contributiva, su obligación legal de pagar contribución sobre los ingresos de sus consti-tuyentes durante el período de administración y liquidación de la herencia.
Por los fundamentos expuestos, concurro en el resultado.

En Hernández v. Tribl. Contribticiones, 73 D.P.R. 710, 720 (en re-consideración) rechazamos el siguiente dictum contenido en el caso de Blanco, citado en el texto: “Al recaer la contribución de herencia en este caso sobre las hijas menores de edad sólo ellas podían deducirla de sus ingresos”.


De acuerdo con dicha sección se admiten como deducciones “las con-tribuciones pagadas o vencidas dentro del año contributivo, a excepción de (a) contribuciones sobre ing’resos y sobre beneficios excesivos impuestos por la autoridad de El Pueblo de Puerto Rico, (ó) ...(c)... (d) ... A' los fines de este párrafo, las contribuciones sobre herencias, legados o suce-siones son pagaderas en la fecha de su vencimiento salvo lo dispuesto de otro modo por la ley del país que imponga dichas contribuciones”.


 Interpretando la Ley Federal de Ingresos de 1924, de la cual se de-riva la nuestra de 1924, el Negociado Federal de Contribuciones sobre Ingresos frecuentemente denegaba la admisibilidad de deducciones a las Sucesiones por pagos hechos en concepto de contribución de herencia de acuerdo con leyes estatales, bajo la teoría de que tal contribución se im-ponía a los herederos, legatarios o beneficiarios y era por éstos deducible. Las decisiones de Keith v. Johnson, 271 U.S. 1, 70 L.Ed. 795 y United States v. Mitchell, 271 U.S. 9, 70 L.Ed. 799, establecieron una regla en contrario, 5 Mertens op. eit. see. 27.45, pág. 56.